DETAILED ACTION
                                                     Election/Restrictions1.       Applicant's election with traverse of Species I1 (preservation using high pressure) in the reply filed on 7/10/20 is acknowledged.  The traversal is on the grounds that there are only 3 species and that search all of same would be neither unduly extensive nor burdensome.  This is not found persuasive because each species requires a different search area and search strategy, same being significantly incommensurate.    
       The requirement is still deemed proper and is therefore made FINAL.                                                        Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.        Claims 1-5, 8, 9, 12-15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-13 and 17-26 of U.S. Patent No. 8815320 and claims 1-9 of U.S. Patent No. 10165785. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite an intended use for the composition produced, i.e. the composition is used .
                                           Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.       Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Singh et al (Published U.S. Application No. 2008/0311259).          Singh et al discloses a product made from a process wherein liquid egg (e.g. whole egg, egg white) is treated at a high pressure of 70000 psi (4826 bar) for a time of 4 minutes, such treatment being consistent with steps set forth in the original specification of the instant invention.  As such, although silent regarding use of same in increasing muscle mass and enhanced bioavailability and digestibility of protein, the product of Singh et al is considered to inherently provide the function of increasing muscle mass (from consuming same) and enhancing protein bioavailability and digestibility as Singh et al provides all the significant limitations/steps consistent in producing the composition as claimed. rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Yan et al (Eur. Food Res. Technology)  or CN101380069 (CN) and with evidence provided by Singh et al (Published U.S. Application No. 2008/0311259).          Yan et al discloses a product made from a process wherein liquid egg yolk is treated at a pressure of 500 MPa (instant claim 1 calls for 4500 bar or 450 MPa) for 10 minutes.  CN discloses a product made3 from a process wherein liquid egg is treated at a pressure of 300-400 MPa for 5-15 minutes.  The compositions of Yan et al and CN, although silent regarding use of same in increasing muscle mass and enhanced bioavailability and digestibility of protein, the products of Yan et al and CN are considered to inherently provide the function of increasing muscle mass (from consuming same) and enhancing protein bioavailability and digestibility as Yan et al  and CN each provide all the significant limitations/steps required to produce the composition as claimed.          The instant claims also call for said composition comprising biologically active follistatin.  As Yan et al and CN apply high pressure, a “gentle” type of preservation without intentional heating, and wherein such conditions, pressure and time, are in line with the process of the claimed invention, it is inherent that said process would provide                                                Response to Arguments
7.       Applicant's arguments filed 1/5/21 have been fully considered and, though convincing regarding the rejection of method claims under 35 USC 102 and 103, same are not persuasive in view of product claims 22 and 23 which are addressed above.                                             
                                               Conclusion8.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
April 5, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Group I was recited in the Restriction Requirement as including claims 1-11 and 13-17.  However, claims 6, 7, 16, and 17 obviously are directed to the pulsed electric field treatment species.  As applicant has elected the species involving the use of high pressure itself for preservation, claims 6, 7, 16, and 17are withdrawn along with the non-elected claims.